                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:15-CR-54 JCM (CWH)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10     CAMERON BELL,
               11                                         Defendant(s).
               12
               13            Presently before the court is pro se petitioner Cameron Bell’s (“Bell”) motion to vacate,
               14
                      set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 171). The United States
               15
                      of America (the “government”) filed a response (ECF No. 179). Bell has not filed a reply, and the
               16
                      time to do so has passed.
               17
                             Also before the court is Magistrate Judge Hoffman’s (“Judge Hoffman”) report and
               18
                      recommendation (“R&R”). (ECF No. 176). Bell filed an objection to the R&R (ECF No. 180),
               19
                      to which the government responded. (ECF No. 181).
               20
                             Also before the court is Bell’s motion for “grand jury minutes, transcripts, impanelment
               21
                      [sic], and extension of service dates.” (ECF No. 175). The government did not file a response,
               22
                      and the time to do so has passed.
               23
                             Also before the court is Bell’s “motion pursuant to Circuit Rule 28(J).” (ECF No. 185).
               24
                      The government filed a response (ECF No. 186), to which Bell replied (ECF No. 187).
               25
               26            Lastly before the court is Bell’s motion for writ of mandamus. (ECF No. 188).

               27     ...

               28     ...

James C. Mahan
U.S. District Judge
                1       I.   Background
                2            On February 24, 2015, the United States of America (the “government”) filed a one-count
                3     indictment against Bell pursuant to 18 U.S.C. §§ 922(g)(1) and 924(a)(2), for being a felon in
                4     possession of a firearm. (ECF No. 1).
                5            On March 16, 2015, the court appointed Raquel Lazo (“Lazo”) as Bell’s counsel. (ECF
                6     No. 13). Lazo immediately moved for the court to suppress the firearm as evidence due to the
                7     government’s unlawful search and seizure of the pink backpack. (ECF Nos. 19, 26). To determine
                8
                      whether the police violated Bell’s Fourth Amendment right by unlawfully searching and seizing
                9
                      the backpack the court held an evidentiary hearing. (ECF No. 67).
              10
                              At the close of the evidentiary hearing, the district court denied Bell’s motion to suppress
              11
                      evidence, adopting the magistrate judge’s ruling that Bell and Taylor abandoned the backpack.
              12
                      (ECF Nos. 179, 26). On September 10, 2015, Bell filed a pro se motion to dismiss for lack of
              13
                      personal or subject matter jurisdiction—Lazo still being Bell’s counsel. (ECF No. 38). The
              14
                      government filed a motion to strike the dismissal due to Bell’s failure to invoke his constitutional
              15
                      right to self-representation, which the court granted. Id.
              16
                             Bell then requested, and the court granted, dismissal of Lazo as Bell’s counsel. (ECF No.
              17
                      45). On October 14, 2015, the court appointed David T. Brown (“Brown”) as Bell’s counsel, (ECF
              18
                      No. 48). Unhappy with Brown, Bell requested dismissal of Brown as counsel as well. (ECF No.
              19
              20      50). Moreover, Brown moved to withdraw as Bell’s counsel, expressing that “as an officer of the

              21      [c]ourt [he] was unable to file motions that [he] felt were inappropriate, but [Bell] felt were

              22      absolutely necessary.” (ECF No. 52).

              23             Two months later, Judge Hoffman conducted a Faretta canvass hearing. (ECF No. 54).

              24      Judge Hoffman determined that Bell “knowingly, intelligently, and unequivocally waived his right

              25      to counsel” and he also insists on representing himself. Id. At this time, Judge Hoffman withdrew
              26      Brown as counsel. Id.
              27             On February 8, 2016, Bell, now a pro se litigant, moved the court to dismiss the indictment
              28      for the prosecutor’s misconduct. (ECF No. 87). Specifically, Bell asserted that because the

James C. Mahan
U.S. District Judge                                                   -2-
                1     prosecutor redacted the “transcripts of proceedings of [F]aretta hearing” and redacted ECF No. 68,
                2     the prosecutor violated the Bell’s Fifth Amendment right. Id. On April 19, 2016, the court denied
                3     Bell’s motion to dismiss the indictment, finding that “Bell provides no basis for the proposition
                4     that the indictment is defective or that favorable information has been deleted.” (ECF Nos. 91,
                5     105). Bell again moved to dismiss the case on two grounds: (1) lack of personal and subject matter
                6     jurisdiction; and (2) the grand jury’s failure to endorse the indictment in violation of the Fifth
                7     Amendment. (ECF Nos. 97, 105). The court also denied this motion. (ECF No. 105).
                8
                             After seven continuations due to Bell’s unreadiness to go to trial, the court set the trial date
                9
                      for July 11, 2016. (ECF Nos. 106-08). A two-day jury trial commenced on that date. (ECF No.
              10
                      113). On the first day of trial, without the presence of the grand jury, Bell informed the court that
              11
                      he desired to file additional motions. (ECF No. 113). The court informed Bell that the time to file
              12
                      motions has passed. Id. Ten minutes later, Bell told the government that he would like to plead
              13
                      guilty. Id. The court then reconvened for a change of plea hearing. Id. During the change of plea
              14
                      hearing, Bell decided not to plead guilty but to proceed with trial.1 Id.
              15
                             On the first day of trial, the government presented eight witnesses; Bell presented no
              16
                      witnesses, and thus the court recessed. (ECF No. 113 at 3). On the second day of trial, Bell and
              17
                      the government presented their closing arguments. (ECF No. 114). After deliberating for
              18
                      approximately two hours, the jury found Bell guilty of violating §§ 922(g)(1) and 924(a)(2). (ECF
              19
              20      Nos. 114-15).

              21             On September 14, 2017, Bell appealed his conviction asserting three claims: (1) “that the

              22      district court erred when it denied his motion to suppress evidence found when an officer

              23      discovered the gun while examining the contents of a backpack that was found on the sidewalk;”

              24      (2) that the district court should have recused itself for its bias and partiality against him; and (3)

              25
              26
              27             1
                                Bell also informed the court that he would like to request an attorney. The court informed
                      Bell that the time to appoint counsel has passed and at this time his options were either to proceed
              28      with trial or enter a plea of guilty. Further, the court determined that considering Bell’s seven
                      continuances the court will not delay the trial any further. (ECF No. 153).
James C. Mahan
U.S. District Judge                                                    -3-
                1     that the district court should have dismissed the indictment because his actions were insufficient
                2     to meet the “interstate commerce” element of the offense. (ECF No. 171-1).
                3               On March 27, 2018, the Ninth Circuit rejected each of Bell’s assertions and affirmed his
                4     conviction. Id. The Ninth Circuit stated that (1) the district court did not commit clear error in
                5     determining that the backpack was abandoned; (2) nothing in the record suggests that the court’s
                6     conduct was so extreme for the court to recuse itself; and (3) the Supreme Court previously
                7     determined that § 922(g)(1) suffices as a “minimal nexus” for interstate commerce. Id.
                8
                                Bell now moves to vacate his sentence pursuant to 18 U.S.C. § 2255.
                9
                       II.      Legal Standard
              10
                                A. 28 U.S.C. § 2255 motion to vacate sentence
              11
                                Federal prisoners “may move . . . to vacate, set aside or correct [their] sentence” if the court
              12
                      imposed the sentence “in violation of the Constitution or laws of the United States . . .” 28 U.S.C.
              13
                      § 2255(a). To be granted relief, a petitioner must allege lack of jurisdiction or constitutional error.
              14
                      Hamilton v. United States, 67 F.3d 761, 763 – 64 (9th Cir. 1995). Otherwise, a court should only
              15
                      grant a § 2255 motion where “a fundamental defect” caused “a complete miscarriage of justice.”
              16
                      Davis v. United States, 417 U.S. 333, 345 (1974); see also Hill v. United States, 368 U.S. 424, 428
              17
                      (1962).
              18
                                In addition, limitations are placed on § 2255 motions because: (1) the movant “already has
              19
              20      had a fair opportunity to present his federal claims to a federal forum,” whether or not he took

              21      advantage of the opportunity; and (2) § 2255 “is not designated to provide criminal defendants

              22      multiple opportunities to challenge their sentence.” United States v. Johnson, 988 F.2d 941, 945

              23      (9th Cir. 1993); United States v. Frady, 456 U.S. 152, 164 (1982).

              24                B. Report and recommendation

              25                A party may file specific written objections to the findings and recommendations of a
              26      United States magistrate judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
              27      LR IB 3-2. Where a party timely objects to a magistrate judge’s report and recommendation, the
              28      court is required to “make a de novo determination of those portions of the [report and

James C. Mahan
U.S. District Judge                                                      -4-
                1     recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). The court “may accept,
                2     reject, or modify, in whole or in part, the findings or recommendations made by the magistrate.”
                3     Id.
                4            Pursuant to Local Rule IB 3-2(a), a party may object to the report and recommendation of
                5     a magistrate judge within fourteen (14) days from the date of service of the findings and
                6     recommendations. Similarly, Local Rule 7-2 provides that a party must file an opposition to a
                7     motion within fourteen (14) days after service of the motion.
                8
                      III.   Discussion
                9
                             Bell asserts five grounds for which he requests that the court grant his motion to vacate, set
              10
                      aside, or correct his sentence pursuant to § 2255: (1) the police violated his Fourteenth Amendment
              11
                      right by unlawfully searching and seizing his wife’s backpack; (2) §§ 922(g)(1) and 924(a)(2)
              12
                      violate the Tenth Amendment and are beyond Congress’ scope of authority; (3) he received
              13
                      ineffective assistance of pretrial counsel in violation of his Sixth Amendment right to be
              14
                      guaranteed effective counsel; (4) the court should dismiss the indictment due to the prosecutor’s
              15
                      redacting of documents that were in favor of the defendant; and (5) the grand jury failed to endorse
              16
                      the indictment which violated his Fifth Amendment right to due process. (ECF No. 171)
              17
                             A. Bell’s § 2255 motion
              18
                                     1. Successive claim rule
              19
              20             “When a defendant has raised a claim and has been given a full and fair opportunity to

              21      litigate it on direct appeal, that claim may not be used as the basis for a subsequent § 2255 petition.”

              22      United States v. Hayes, 231 F.3d 1132, 1139 (9th Cir. 2000); Frady, 456 U.S. at 164; United States

              23      v. Kellow, 2019 WL 78944 *19 (D. Nev. Jan. 2, 2019) (J. Navarro) (“issues disposed of on a

              24      previous direct appeal are not reviewable in a subsequent § 2255 proceeding.”) (citation omitted).

              25      A petitioner’s restating of an issue but using different language is also unreviewable. United States
              26      v. Currie, 589 F.2d 993, 995 (9th Cir. 1979).
              27
              28

James C. Mahan
U.S. District Judge                                                    -5-
                1             Bell argues that “18 U.S.C. §§ 922(g)(1)2 and 924(a)(2)3 exceed Congress’ enumerated
                2     powers and invade powers reserved to the states by the Tenth Amendment.” (ECF No. 171).
                3     Specifically, Bell argues in his motion that Congress did not have the authority over “a criminal
                4     act committed wholly within a state” and it “cannot be made an offense against the United States.”
                5     (ECF Nos. 171, 171-1). From these statements the court understands Bell to believe that because
                6     the federal government did not have authority to bring the charge absent an “interstate commerce”
                7     nexus, the federal district court did not have jurisdiction over his actions. (See ECF No. 171).
                8
                              The Ninth Circuit considered and rejected this argument on direct appeal of Bell’s
                9
                      conviction. (ECF No. 171-1). The Ninth Circuit stated that “both the Supreme Court and this
              10
                      court have previously determined that the ‘minimal nexus’ required by § 922(g)(1) suffices” to
              11
                      give Congress authority pursuant to the Commerce Clause.4 (ECF No. 171-1) (citing United States
              12
                      v. Scarborough, 431 U.S. at 575) (finding that Congress intended for § 922(g)(1) to pertain to
              13
                      possession of firearms broadly; including the production of the firearm and its transportation).
              14
                      Therefore, because the Ninth Circuit addressed this issue on direct appeal, the successive claim
              15
                      rule precludes Bell from relitigating this issue under a § 2255 motion. Printz v. United States, 521
              16
                      U.S. 898, 935 (1997).
              17
                              Bell argues that the court should vacate his sentence because the grand jury considered
              18
                      evidence gained in an unconstitutional search of his wife’s pink backpack to determine his
              19
              20      conviction. (ECF No. 171), However, Bell appealed to the Ninth Circuit on this very same matter

              21      claiming that “the district court erred when it denied his motion to suppress evidence found when

              22      an officer discovered the gun while examining the contents of a backpack that was found on the

              23      sidewalk.” Id. The Ninth Circuit rejected this argument. Id.

              24
                              “It shall be unlawful for any person— (1) who has been convicted in any court of, a crime
                              2
              25      punishable by imprisonment for a term exceeding one year;”
              26             “Whoever knowingly violates subsection (a)(6), (d), (g), (h), (i), or (o) of section 922 [18
                              3

                      USCS 922] shall be fined as provided in this title, imprisoned not more than 10 years, or both.
              27
                              “The reference to ‘any building . . . used . . . in any activity affecting interstate or foreign
                              4
              28      commerce’ expresses an intent by Congress to exercise its full power under the Commerce
                      Clause.” Russell v. United States, 471 U.S. 858, 859 (1985)
James C. Mahan
U.S. District Judge                                                    -6-
                1            Because Bell has, in the instant motion, restated facts previously litigated both at the district
                2     court level and the appellate level the court finds that the successive claim rule bars Bell from
                3     bringing this claim under a § 2255 motion. Printz, 521 U.S. at 935; (ECF Nos. 171, 171-1).
                4                    2. Procedural default rule
                5             “[W]hen a defendant fails to raise a legal argument on direct appeal, the procedural default
                6     rule applies and bars collateral review under § 2255.” Massaro v. United States, 538 U.S. 500,
                7     504 (2003).    However, the rule does not apply in one of two circumstances: (1) where the
                8
                      defendant can show “cause and prejudice”; or (2) the defendant can show “actual innocence.”
                9
                      Massaro, 538 U.S. at 504; United States v. Ratigan, 351 F.3d 957, 962 (9th Cir. 2003).
              10
                             To show cause, a defendant must demonstrate “that some objective factor external to the
              11
                      defense impeded his efforts to raise the barred claim,” and those factors include a showing that the
              12
                      basis for the claim was unavailable to counsel. United States v. Lovett, 2018 WL 3370533 at *6
              13
                      (D. Nev. July 10, 2018) (J. Mahan).
              14
                             Ineffective assistance of appellate counsel can constitute the cause required for a
              15
                      procedural default exception. Murray v. Carrier, 477 U.S. 478, 488 – 92 (1986). However,
              16
                      “appellate counsel’s failure to raise issues on direct appeal does not constitute ineffective
              17
                      assistance when appeal would not have provided grounds for reversal.” Wildman v. Johnson, 261
              18
                      F.3d 832, 840 (9th Cir. 2001). Appellate counsel has “no constitutional duty to raise every non
              19
              20      frivolous issue requested by a petitioner.” Jones v. Barnes, 463 U.S. 745, 751-54 (1983).

              21      “[W]eeding out weaker issues . . . is widely recognized as one of the hallmarks of effective

              22      appellate assistance.” Miller v. Keeney, 882 F.2d 1428, 1434 (9th Cir. 1989).

              23             To show prejudice, a defendant must demonstrate “a reasonable probability that his

              24      conviction or sentence would have been different” absent the counsel’s ineffective assistance.

              25      Lovett, slip op. at *6 – 7. If a defendant cannot demonstrate cause or prejudice, he must prove
              26      “actual innocence.” Schlup v. Delo, 513 U.S. 298, 327 (1995). To establish “actual innocence” a
              27      defendant must show that “it is more likely than not that no reasonable juror would have found
              28      petitioner guilty beyond a reasonable doubt.” Id.

James C. Mahan
U.S. District Judge                                                    -7-
                1            Bell argues for a dismissal of the indictment due to prosecutorial misconduct. (ECF No.
                2     171). Bell accuses the government of redacting court documents to alter or materially alter
                3     evidence. Id. However, “[t]he mere assertion of prosecutorial misconduct is not in itself sufficient
                4     to raise a triable issue of fact.” United States v. VEATCH, 1997 WL 418886 at *3 (9th Cir. July
                5     16, 1997). Bell did not raise this issue on direct appeal. Thus, Bell must demonstrate “cause and
                6     prejudice” or “actual innocence.” See Schlup, 513 U.S. at 327.
                7             Conversely, the government argues, and the court agrees that Bell cannot show “cause”
                8
                      for this issue. (ECF No. 179). Bell does not assert that his appellate counsel’s ineffective
                9
                      assistance caused him to not bring this issue on appeal. (ECF no. 171). Further, on February 8,
              10
                      2016, Bell raised the issue of prosecutorial misconduct to the court. (ECF No. 91). However, the
              11
                      court found that Bell provided no evidence to show that the prosecutor modified the indictment in
              12
                      any substantial way.5 (ECF No. 91)
              13
                             Now, in the present motion, Bell has failed to provide any subsequent evidence to show a
              14
                      substantial modification. (ECF No. 171). Therefore, the court finds that Bell has failed to
              15
                      demonstrate “cause and prejudice” for failing to raise this claim on direct appeal. Accordingly,
              16
                      Bell cannot raise this issue under § 2255.
              17
                             Bell also argues for a dismissal of the indictment due to the grand jury’s failure to endorse
              18
                      the indictment. (ECF No. 171). Again, because Bell did not assert this issue on appeal, Bell must
              19
              20      demonstrate either “cause and prejudice” or “actual innocence.” See Schlup, 513 U.S. at 327. The

              21      government avers that this issue is meritless because Judge Hoffman stated that the government

              22      “provided a copy of the indictment which was signed by the foreperson of the grand jury.” (ECF

              23      Nos. 91, 179 at 8).

              24             First, Bell has not shown cause for not litigating this issue on appeal nor has he shown

              25      prejudice for the grand jury’s failure to endorse the indictment. (ECF No. 171). Again, Bell does
              26      not assert ineffective assistance of appellate counsel. Id. Bell has also failed to provide any
              27
              28             5
                                Magistrate Judge Hoffman admits that the court incorrectly: (1) spelled Faretta; (2)
                      identified the day of the offense; and (3) named the attorneys.
James C. Mahan
U.S. District Judge                                                  -8-
                1     evidence to support the fact that the grand jury has not endorsed the indictment. See (ECF No.
                2     91).
                3            Second, the court finds that the failure of the grand jury to endorse an indictment is not a
                4     defect so fundamental that it causes a “miscarriage of justice.” Davis, 417 U.S. at 345. The
                5     Supreme Court has held that a lack of an endorsement in the indictment is immaterial and
                6     insufficient to warrant vacating a sentence. Frisbie v. United States, 157 U.S. 160, 165 (1895).
                7     The Court stated, “[n]o indictment found and presented by a grand jury in any district or circuit or
                8
                      other court of the United States shall be deemed insufficient, nor shall the trial, judgment, or other
                9
                      proceeding thereon be affected by reason of any defect or imperfection in matter of form only,
              10
                      which shall not tend to the prejudice of the defendant.” Id. at 164.
              11
                             Thus, the court will presume the grand jury endorsed the indictment if the parties have
              12
                      placed the indictment in the record. Id. at 165. Therefore, the court finds that Bell has failed to
              13
                      demonstrate cause and prejudice for his failure to raise this issue on direct appeal. Accordingly,
              14
                      Bell cannot raise this issue under § 2255.
              15
                                     3. Ineffective assistance of pretrial counsel
              16
                             “[A] court must indulge a strong presumption that counsel’s conduct falls within the wide
              17
                      range of reasonable professional assistance.” Strickland v. Washington, 466 U.S. 668, 687, 694
              18
                      (1984). To establish ineffective assistance of counsel, a defendant must demonstrate that the
              19
              20      counsel’s conduct was not “within the range of competence demanded of attorneys in criminal

              21      cases.” Id. In addition, to show deficiency in the counsel’s performance, a defendant must show

              22      that “counsel made errors so serious that counsel was not functioning [in the capacity] guaranteed

              23      to the defendant by the Sixth Amendment.” Ainsworth v. Woodford, 268 F.3d 868, 873 (9th Cir.

              24      2001) (quoting Strickland, 466 U.S. at 687).

              25             Bell argues that his pretrial counsel, Lazo, denied him effective assistance and violated his
              26      Sixth Amendment right by failing to “present evidence at the suppression hearing.” (ECF No. 171
              27      at 6). Specifically, Bell asserts that Lazo refused to have Taylor sign an affidavit because Lazo
              28      believed Taylor was under the influence of illegal substances. Id. Therefore, Bell contends that

James C. Mahan
U.S. District Judge                                                   -9-
                1     this refusal caused “[him] to lose [the] suppression hearing.” Id. In rebuttal, the government
                2     argues that Lazo possessed the privilege to make tactical decisions within her professional
                3     assessment. (ECF No. 179 at 8).
                4            There is no evidence in the record to suggest that Lazo’s performance was “so serious as
                5     to deprive [Bell] of a fair trial” or to show that Bell’s assertions are anything more than conclusory
                6     allegations. See United States v. Span, 75 F.3d 1383, 1390 (9th Cir. 1996) (quoting Strickland,
                7     466 U.S. at 687). Lazo’s alleged decision to not present Taylor as a witness during an evidentiary
                8
                      hearing did not deprive Bell of a fair trial. Strickland, 466 U.S. at 668 (concluding that, although
                9
                      counsel made errors in judgment by failing to investigate mitigating evidence further than he did,
              10
                      no prejudice to respondent’s sentence resulted from any such error in judgment.); (ECF No. 171).
              11
                      Indeed, Bell denounced Lazo as counsel before the trial began and represented himself as a pro se
              12
                      litigant during trial. (ECF No. 45). As Strickland requires Bell to demonstrate that Lazo’s
              13
                      performance prejudiced him, the court finds that Lazo’s failure to present a witness alone is
              14
                      insufficient to violate Bell’s Sixth Amendment right. Strickland, 466 U.S. at 687.
              15
                                     4. Certificate of appealability
              16
                             Where the court denies a petitioner’s § 2255 motion, the court may issue a certificate of
              17
                      appealability only when a petitioner makes a substantial showing of the denial of a constitutional
              18
                      right. 28 U.S.C. § 2253(c)(2). To make such a showing, the petitioner must establish that
              19
              20      “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

              21      been resolved in a different manner or that the issues presented were ‘adequate to deserve

              22      encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation

              23      omitted).

              24             The court finds that Bell has not made a substantial showing of the denial of a constitutional

              25      right to justify issuance of a certificate of appealability. Reasonable jurists would not find the
              26      court’s determination that Bell is not entitled to relief under § 2255 debatable, wrong, or deserving
              27      of encouragement to proceed further. Therefore, the court declines to issue a certificate of
              28      appealability. See Slack, 529 U.S. at 484.

James C. Mahan
U.S. District Judge                                                    - 10 -
                1            B. Judge Hoffman’s R&R
                2            Bell’s “motion for grand jury minutes, transcripts impanelment, and extension of service
                3     dates” because that information “shows that a ground may exist to dismiss the indictment because
                4     of a matter that occurred before the grand jury.” (ECF No. 175 at 1). Bell’s “motion pursuant to
                5     Circuit Rule 28(J),” in sum and substance, requests the same relief for the same reason: information
                6     about the grand jury proceedings in his case may be grounds to “expunge” this case. (ECF No.
                7     185 at 2). Because the motions are substantively identical, the court will address them together.
                8
                             Because Bell timely objected to Judge Hoffman’s R&R, this court must conduct a de novo
                9
                      review of this issue. The court comes to the same conclusion as the magistrate judge: Bell is
              10
                      requesting information about grand jury proceedings in an effort to dismiss (or “expunge”) this
              11
                      case. The time to file motions had passed when Bell informed the court that he desired to file
              12
                      additional motions on the first day of trial. (ECF No. 113). Now, nearly four years later, Bell’s
              13
                      attempt to dismiss this case remains untimely.
              14
                             Accordingly, the court adopts Judge Hoffman’s R&R (ECF No. 176), denies Bell’s motion
              15
                      for grand jury minutes (ECF No. 175), and denies Bell’s “motion pursuant to Circuit Rule 28(J)”
              16
                      (ECF No. 185).
              17
                             C. Writ of mandamus
              18
                             Although Bell acknowledges that a writ of mandamus “is a ‘drastic and extraordinary’
              19
              20      remedy ‘reserved for really extraordinary causes,’” he fails to provide the court with any cogent

              21      argument as to why mandamus is appropriate or necessary.6 (ECF No. 188 at 2 (quoting Cheney

              22      v. United States Dist. Court, 542 U.S. 367, 380 (2004)). Instead, he reiterates the arguments

              23      discussed above.

              24             Accordingly, for the same reasons that the court denies Bell’s other motions, the court

              25      denies Bell’s motion for writ of mandamus. (ECF No. 188).
              26
              27             6
                                Bell also filed a petition for writ of mandamus to the Ninth Circuit. (ECF No. 190). The
                      Ninth Circuit denied Bell’s petition for writ of mandamus because “[Bell] ha[d] not demonstrated
              28      that this case warrants the intervention of the court by means of the extraordinary remedy of
                      mandamus.” (ECF No. 192).
James C. Mahan
U.S. District Judge                                                    - 11 -
                1     IV.    Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that petitioner Cameron
                4     Bell’s motion to vacate, set aside, or correct sentence pursuant to § 2255 motion (ECF No. 171)
                5     be, and the same hereby is, DENIED.
                6            IT IS FURTHER ORDERED no certificate of appealability shall be issued, as explained
                7     in the body of the court’s order.
                8
                             IT IS FURTHER ORDERED that Judge Hoffman’s report and recommendation (ECF No.
                9
                      176) be, and the same hereby is, ADOPTED.
              10
                             IT IS FURTHER ORDERED that Bell’s motion for “grand jury minutes, transcripts,
              11
                      impanelment [sic], and extension of service dates” (ECF No. 175) be, and the same hereby is,
              12
                      DENIED.
              13
                             IT IS FURTHER ORDERED that Bell’s “motion pursuant to Circuit Rule 28(J)” (ECF No.
              14
                      185) be, and the same hereby is, DENIED.
              15
                             IT IS FURTHER ORDERED that Bell’s motion for writ of mandamus (ECF No. 188) be,
              16
                      and the same hereby is, DENIED.
              17
                             DATED January 21, 2020.
              18
              19                                                 __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               - 12 -
